EXHIBIT 10.8

 

Registration Rights Agreement

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of April 16, 2014 by and among FARMLAND PARTNERS INC., a Maryland corporation
(the “Company”), and Pittman Hough Farms LLC, a Colorado limited liability
company (the “Initial Holder”).

 

WHEREAS, the Company intends to engage in various related transactions
(collectively, the “IPO Transactions”) pursuant to which, among other things,
the Company will effect an initial public offering of shares of its common
stock, par value $0.01 per share (the “Common Stock”);

 

WHEREAS, in connection with the IPO Transactions, the Company intends to engage
in certain formation  transactions (the “Formation Transactions”) pursuant to
which, among other things, FP Land LLC, a Delaware limited liability company
(“FP Land”), which is owned 100% by the Initial Holder, will merge with and into
Farmland Partners Operating Partnership, LP, a Delaware limited partnership (the
“Operating Partnership”), and the Initial Holder will receive an aggregate of
1,945,000 units of limited partnership in the Operating Partnership (such units,
the “OP Units”) on the closing date of the Formation Transactions in exchange
for their respective interests in FP Land, as set forth on Schedule I attached
hereto; and

 

WHEREAS, pursuant to the terms of Section 8.6 and the other related provisions
of the Seconded Amended and Restated Agreement of Limited Partnership of the
Operating Partnership (such agreement, as amended from time to time, the
“Partnership Agreement”), commencing on the first anniversary of the date of
issuance, and subject to the various limitations contained in the Partnership
Agreement and other instruments being delivered in connection with the Formation
Transactions, the Initial Holder will be entitled to redeem their OP Units for
cash or, at the Company’s election, for shares of Common Stock;

 

WHEREAS, the Company has agreed to grant to the Initial Holder (and its
permitted assignees and transferees) the registration rights described in this
Agreement (the “Registration Rights”).

 

NOW, THEREFORE, the parties hereto, in consideration of the foregoing, the
mutual covenants and agreements hereinafter set forth, and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
hereby agree as follows:

 

SECTION 1.                            DEFINITIONS

 

The following capitalized terms used herein have the following meanings:

 

“Agreement” is defined in the preamble hereof.

 

“Business Day” any Monday, Tuesday, Wednesday, Thursday or Friday other than a
day on which banks and other financial institutions are authorized or required
to be closed for business in the State of New York.

 

--------------------------------------------------------------------------------


 

“Charter” means the Company’s Articles of Amendment and Restatement, as amended
from time to time.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Common Stock” is defined in the recitals hereof.

 

“Company” is defined in the preamble hereof.

 

“Formation Transactions” is defined in the recitals hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“FP Land” is defined in the recitals hereof.

 

“Holder” means (a) the Initial Holder who is the record or beneficial owner of
any Registrable Security or (b) any assignee or transferee of such Initial
Holder (including as a result of any assignment or transfer in connection with
the foreclosure on any loans secured by the Registrable Securities).

 

“Initial Holder” is defined in the preamble hereof.

 

“IPO Closing Date” means the closing date of the Company’s initial public
offering of its Common Stock.

 

“IPO Transactions” is defined in the recitals hereof.

 

“OP Units” is defined in the recitals hereof.

 

“Operating Partnership” is defined in the recitals hereof.

 

“Partnership Agreement” is defined in the recitals hereof.

 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, estate, trust, unincorporated association, any federal,
state, county or municipal government or any bureau, department or agency
thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“Prospectus” means the prospectus or prospectuses included in the Registration
Statement contemplated by Section 2.1 hereof, including any documents
incorporated therein by reference.

 

“Redemption Shares” means the shares of Common Stock issued to Holders upon
redemption of OP Units held by such Holders.

 

2

--------------------------------------------------------------------------------


 

“Registrable Securities” means the Redemption Shares and any shares of Common
Stock issued to a Holder with respect to the Redemption Shares by way of share
dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization or otherwise and
any shares of Common Stock issuable upon conversion, exercise or exchange
thereof.

 

“Registration Rights” is defined in the recitals hereof.

 

“Registration Statement” is defined in Section 2.1 hereof.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Suspension Event” is defined in Section 2.2(a) hereof.

 

SECTION 2.                         REGISTRATION RIGHTS

 

2.1                                       Issuer Registration Statement.

 

Subject to Section 2.2 hereof, following the date on which the Company becomes
eligible to use a registration statement on Form S-3 for the registration of
securities under the Securities Act, the Company shall file with the Commission
a registration statement and related prospectus (the “Registration Statement”)
that comply as to form in all material respects with applicable Commission
rules providing for the registration of the issuance of the Registrable
Securities to such Holders upon redemption of OP Units held by such Holders and
the subsequent resale of such Registrable Securities by such Holders.  The
Company agrees (subject to Section 2.2 hereof) to use commercially reasonable
efforts to cause the Registration Statement, if filed, to be declared effective
by the Commission as soon as practicable after the filing thereof.

 

Subject to Section 2.2 hereof, the Company agrees to use commercially reasonable
efforts to keep the Registration Statement continuously effective (including the
preparation and filing of any amendments and supplements necessary for that
purpose) until the earlier of (i) the date that is three years after the date of
effectiveness of such Registration Statement, (ii) the date on which all of the
Registrable Securities covered by such Registration Statement are eligible for
sale without registration pursuant to Rule 144 (or any successor provision)
under the Securities Act without volume limitations or other restrictions on
transfer thereunder, or (iii) the date on which the Holder or Holders consummate
the sale of all of the Registrable Securities registered under such Registration
Statement.  In the event that the Registrable Securities are issued to any
Holder (other than an “affiliate,” as defined by Rule 144 under the Securities
Act, of the Company) by the Company pursuant to the Registration Statement, the
Company shall be deemed to have satisfied all of its registration obligations
under this Agreement in respect of such Registrable Securities.

 

3

--------------------------------------------------------------------------------


 

2.2                               Suspension of Offering.

 

(a)                                 Notwithstanding Section 2.1 hereof, the
Company shall be entitled to postpone the filing of the Registration Statement,
and from time to time to require Holders not to sell under the Registration
Statement or to suspend the effectiveness thereof, if (i) the Company is
actively pursuing an underwritten primary offering of equity securities of the
Company, or (ii) the negotiation or consummation of a transaction by the Company
or its subsidiaries is pending or an event has occurred, which negotiation,
consummation or event would require additional disclosure by the Company in the
Registration Statement of material information which the Company has a bona fide
business purpose for keeping confidential and the non-disclosure of which in the
Registration Statement would be expected, in the Company’s reasonable
determination, to cause the Registration Statement to fail to comply with
applicable disclosure requirements under the Exchange Act or the Securities Act
(each such circumstance a “Suspension Event”); provided, however, that the
Company may not delay, suspend or withdraw such Registration Statement for more
than 90 days at any one time, or more than twice in any 12-month period.  Upon
receipt of any written notice from the Company of the happening of any
Suspension Event during the period the Registration Statement is effective or if
as a result of a Suspension Event the Registration Statement or related
Prospectus contains any untrue statement of a material fact or omits to state
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made (in
the case of the Prospectus) not misleading, each Holder agrees that (x) it will
immediately discontinue offers and sales of the Registrable Securities under
such Registration Statement until the Holder receives copies of a supplemental
or amended Prospectus (which the Company agrees to promptly prepare) that
corrects the misstatement(s) or omission(s) referred to above and receives
notice that any post-effective amendment has become effective or unless
otherwise notified by the Company that it may resume such offers and sales, and
(y) it will maintain the confidentiality of any information included in the
written notice delivered by the Company unless otherwise required by law or
subpoena.  If so directed by the Company, each Holder will deliver to the
Company all copies of the Prospectus covering the Registrable Securities current
at the time of receipt of such notice, other than permanent file copies then in
the possession of such Holder’s counsel.

 

(b)                                 If all reports required to be filed by the
Company pursuant to the Exchange Act have not been filed by the required date
taking into account any permissible extension, upon written notice thereof by
the Company to the Holders, the rights of the Holders to offer, sell or
distribute any Registrable Securities pursuant to the Registration Statement or
to require the Company take action with respect to the registration or sale of
any Registrable Securities pursuant to the Registration Statement shall be
suspended until the date on which the Company has filed such reports, and the
Company shall notify the Holders in writing as promptly as practicable when such
suspension is no longer required.

 

2.3                               Qualification. The Company shall file such
documents as necessary to register or qualify the Registrable Securities to be
covered by the Registration Statement by the time such Registration Statement is
declared effective by the Commission under all applicable state securities or
“blue sky” laws of such jurisdictions as any Holder may reasonably request in
writing, and shall use commercially reasonable efforts to keep each such
registration or qualification effective during the period such Registration
Statement is required to be kept

 

4

--------------------------------------------------------------------------------


 

effective pursuant to this Agreement or during the period offers or sales are
being made by the Holders, whichever is shorter, and to do any and all other
similar acts and things which may be reasonably necessary or advisable to enable
the Holders to consummate the disposition of such Registrable Securities in each
such jurisdiction; provided, however, that the Company shall not be required to
(i) qualify generally to do business in any jurisdiction or to register as a
broker or dealer in such jurisdiction where it would not otherwise be required
to qualify but for this Agreement, (ii) take any action that would cause it to
become subject to any taxation in any jurisdiction where it would not otherwise
be subject to such taxation or (iii) take any action that would subject it to
the general service of process in any jurisdiction where it is not then so
subject.

 

2.4                               Additional Obligations of the Company. When
the Company is required to effect the registration of Registrable Securities
under the Securities Act pursuant to Section 2.1 of this Agreement, subject to
Section 2.2 hereof, the Company shall:

 

(a)                                 prepare and file with the Commission such
amendments and supplements to the Registration Statement and the Prospectus used
in connection therewith as may be necessary (i) to keep such Registration
Statement effective and (ii) to comply with the provisions of the Securities Act
with respect to the disposition of the Registrable Securities covered by such
Registration Statement, in each case for such time as is contemplated in
Section 2.1;

 

(b)                                 furnish, without charge, to the Holders such
number of copies of the Registration Statement, each amendment and supplement
thereto (in each case including all exhibits), and the Prospectus included in
such Registration Statement (including each preliminary Prospectus), in
conformity with the requirements of the Securities Act as the Holders may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities owned by the Holders;

 

(c)                                  notify the Holders: (i) when the
Registration Statement, any pre-effective amendment, the Prospectus or any
prospectus supplement related thereto or post-effective amendment to the
Registration Statement has been filed, and, with respect to the Registration
Statement or any post-effective amendment, when the same has become effective,
(ii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation or threat of any
proceedings for that purpose, and (iii) of the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction or the initiation of any proceeding for such purpose;

 

(d)                                 promptly use commercially reasonable efforts
to prevent the issuance of any order suspending the effectiveness of the
Registration Statement, and, if any such order suspending the effectiveness of
the Registration Statement is issued, shall promptly use commercially reasonable
efforts to obtain the withdrawal of such order at the earliest possible moment;

 

5

--------------------------------------------------------------------------------


 

(e)                                  Until the sooner of completion, abandonment
or termination of the offering or sale contemplated by the Registration
Statement and related Prospectus and the expiration of the period during which
the Company is required to maintain the effectiveness of the Registration
Statement under Section 2.1, promptly notify the Holders: (i) of the existence
of any fact of which the Company is aware or the happening of any event which
has resulted in (A) the Registration Statement, as then in effect, containing an
untrue statement of a material fact or omitting to state a material fact
required to be stated therein or necessary to make any statements therein not
misleading or (B) the Prospectus included in such Registration Statement
containing an untrue statement of a material fact or omitting to state a
material fact required to be stated therein or necessary to make any statements
therein, in the light of the circumstances under which they were made, not
misleading, and (ii) of the Company’s reasonable determination that a
post-effective amendment to the Registration Statement would be appropriate or
that there exist circumstances not yet disclosed to the public which make
further sales under such Registration Statement inadvisable pending such
disclosure and post-effective amendment; and, if the notification relates to any
event described in either of the clauses (i) or (ii) of this Section 2.4(e), at
the request of the Holders, the Company shall prepare and, to the extent the
exemption from the prospectus delivery requirements in Rule 172 under the
Securities Act is not available, furnish to the Holders a reasonable number of
copies of a supplement or post-effective amendment to such Registration
Statement or related Prospectus or file any other required document so that
(1) such Registration Statement shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading and (2) as thereafter
delivered to the purchasers of the Registrable Securities being sold thereunder,
such Prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

 

(f)                                   use commercially reasonable efforts to
cause all such Registrable Securities to be listed on the national securities
exchange on which the Common Stock are then listed, if the listing of
Registrable Securities is then permitted under the rules of such national
securities exchange; and

 

(g)                                  if requested by any Holder participating in
the offering of Registrable Securities, incorporate in a prospectus supplement
or post-effective amendment such information concerning the Holder or the
intended method of distribution as the Holder reasonably requests to be included
therein and is reasonably necessary to permit the sale of the Registrable
Securities pursuant to the Registration Statement, including, without
limitation, information with respect to the number of Registrable Securities
being sold, the purchase price being paid therefor and any other material terms
of the offering of the Registrable Securities to be sold in such offering;
provided, however, that the Company shall not be obligated to include in any
such prospectus supplement or post-effective amendment any requested information
that is not required by the rules of the Commission and is unreasonable in scope
compared with the Company’s most recent prospectus or prospectus supplement used
in connection with a primary or secondary offering of equity securities by the
Company.

 

6

--------------------------------------------------------------------------------


 

2.5                               Obligations of the Holder.  In connection with
any Registration Statement utilized by the Company to satisfy the Registration
Rights pursuant to this Section 2, each Holder agrees to cooperate with the
Company in connection with the preparation of the Registration Statement, and
each Holder agrees that it will (i) respond within 10  Business Days to any
written request by the Company to provide or verify information regarding the
Holder or the Holder’s Registrable Securities (including the proposed manner of
sale) that may be required to be included in such Registration Statement and
related Prospectus pursuant to the rules and regulations of the Commission, and
(ii) provide in a timely manner information regarding the proposed distribution
by the Holder of the Registrable Securities and such other information as may be
requested by the Company from time to time in connection with the preparation of
and for inclusion in the Registration Statement and related Prospectus.

 

SECTION 3.                         INDEMNIFICATION; CONTRIBUTION

 

3.1                               Indemnification by the Company.  The Company
agrees to indemnify and hold harmless each Holder and each Person, if any, who
controls any Holder within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act and any of their partners, members, officers,
trustees, employees or representatives, as follows:

 

(i)                                     against any and all loss, liability,
claim, damage, judgment and expense whatsoever, as incurred, arising out of or
based upon any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement (or any amendment thereto) pursuant to
which the Registrable Securities were registered under the Securities Act,
including all documents incorporated therein by reference, or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading or arising out of or
based upon any untrue statement or alleged untrue statement of a material fact
contained in any Prospectus (or any amendment or supplement thereto), including
all documents incorporated therein by reference, or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

 

(ii)                                  against any and all loss, liability,
claim, damage, judgment and expense whatsoever, as incurred, to the extent of
the aggregate amount paid in settlement of any litigation, or investigation or
proceeding by any governmental agency or body, commenced or threatened, or of
any claim whatsoever based upon any such untrue statement or omission, or any
such alleged untrue statement or omission, if such settlement is effected with
the written consent of the Company; and

 

(iii)                               against any and all expense whatsoever, as
incurred (including reasonable fees and disbursements of counsel), reasonably
incurred in investigating, preparing or defending against any litigation, or
investigation or proceeding by any governmental agency or body, commenced or
threatened, in each case whether or not a party, or any claim whatsoever based
upon any such untrue statement or omission, or any

 

7

--------------------------------------------------------------------------------


 

such alleged untrue statement or omission, to the extent that any such expense
is not paid under subparagraph (i) or (ii) above;

 

provided, however, that the indemnity provided pursuant to this Section 3.1 does
not apply to any Holder with respect to any loss, liability, claim, damage,
judgment or expense to the extent arising out of (A) any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with written information furnished to the Company by such Holder
expressly for use in the Registration Statement (or any amendment thereto) or
the Prospectus (or any amendment or supplement thereto) or (B) any Holder’s
failure to deliver an amended or supplemental Prospectus furnished to such
Holder by the Company, if such loss, liability, claim, damage, judgment or
expense would not have arisen had such delivery occurred.

 

3.2                               Indemnification by Holder. Each Holder (and
each permitted assignee of such Holder, on a several basis) severally and not
jointly agrees to indemnify and hold harmless the Company, and each of its
trustees and officers (including each trustee and officer of the Company who
signed a Registration Statement), each Person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act and each other Holder as follows:

 

(i)                                     against any and all loss, liability,
claim, damage, judgment and expense whatsoever, as incurred, arising out of or
based upon any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement (or any amendment thereto) pursuant to
which the Registrable Securities of such Holder were registered under the
Securities Act, including all documents incorporated therein by reference, or
the omission or alleged omission therefrom of a material fact required to be
stated therein or necessary to make the statements therein not misleading or
arising out of or based upon any untrue statement or alleged untrue statement of
a material fact contained in any Prospectus (or any amendment or supplement
thereto), including all documents incorporated therein by reference, or the
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading;

 

(ii)                                  against any and all loss, liability,
claim, damage, judgment and expense whatsoever, as incurred, to the extent of
the aggregate amount paid in settlement of any litigation, or investigation or
proceeding by any governmental agency or body, commenced or threatened, or of
any claim whatsoever based upon any such untrue statement or omission, or any
such alleged untrue statement or omission, if such settlement is effected with
the written consent of such Holder; and

 

(iii)                               against any and all expense whatsoever, as
incurred (including reasonable fees and disbursements of counsel), reasonably
incurred in investigating, preparing or defending against any litigation, or
investigation or proceeding by any governmental agency or body, commenced or
threatened, in each case whether or not a party, or any claim whatsoever based
upon any such untrue statement or omission, or any

 

8

--------------------------------------------------------------------------------


 

such alleged untrue statement or omission, to the extent that any such expense
is not paid under subparagraph (i) or (ii) above;

 

provided, however, that the indemnity provided pursuant to this Section 3.2
shall only apply with respect to any loss, liability, claim, damage, judgment or
expense to the extent arising out of (A) any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with written information furnished to the Company by such Holder expressly for
use in the Registration Statement (or any amendment thereto) or the Prospectus
(or any amendment or supplement thereto) or (B) any Holder’s failure to deliver
an amended or supplemental Prospectus furnished to the Holder by the Company, if
such loss, liability, claim, damage or expense would not have arisen had such
delivery occurred.  Notwithstanding the provisions of this Section 3.2, a Holder
and any permitted assignee shall not be required to indemnify the Company, its
officers, trustees or control persons with respect to any amount in excess of
the amount of the net proceeds actually received by such Holder or such
permitted assignee, as the case may be, from sales of the Registrable Securities
of such Holder under the Registration Statement that is the subject of the
indemnification claim.

 

3.3                               Conduct of Indemnification Proceedings.  An
indemnified party hereunder shall give reasonably prompt notice to the
indemnifying party of any action or proceeding commenced against it in respect
of which indemnity may be sought hereunder, but failure to so notify the
indemnifying party (i) shall not relieve the indemnifying party from any
liability which it may have under the indemnity agreement provided in Sections
3.1 or 3.2 above, unless and only to the extent it did not otherwise learn of
such action and the lack of notice by the indemnified party results in the
forfeiture by the indemnifying party of substantial rights and defenses, and
(ii) shall not, in any event, relieve the indemnifying party from any
obligations to any indemnified party other than the indemnification obligation
provided under Sections 3.1 or 3.2 above.  If the indemnifying party so elects
within a reasonable time after receipt of such notice, the indemnifying party
may assume the defense of such action or proceeding at such indemnifying party’s
own expense with counsel chosen by the indemnifying party and approved by the
indemnified party, which approval shall not be unreasonably withheld; provided,
however, that the indemnifying party will not settle, compromise or consent to
the entry of any judgment with respect to any such action or proceeding without
the written consent of the indemnified party unless such settlement, compromise
or consent secures the unconditional release of the indemnified party of all
liability at no cost or expense to the indemnified party; and provided further,
that, if the indemnified party reasonably determines that a conflict of interest
exists where it is advisable for the indemnified party to be represented by
separate counsel or that, upon advice of counsel, there may be legal defenses
available to it which are different from or in addition to those available to
the indemnifying party, then the indemnifying party shall not be entitled to
assume such defense and the indemnified party shall be entitled to separate
counsel at the indemnifying party’s expense. If the indemnifying party is not
entitled to assume the defense of such action or proceeding as a result of the
second proviso to the preceding sentence, the indemnifying party’s counsel shall
be entitled to conduct the indemnifying party’s defense and counsel for the
indemnified party shall be entitled to conduct the defense of the indemnified
party, it being understood that both such counsel will cooperate with each other
to conduct the defense of such action or proceeding as efficiently as possible.
If the indemnifying party is not so

 

9

--------------------------------------------------------------------------------


 

entitled to assume the defense of such action or does not assume such defense,
after having received the notice referred to in the first sentence of this
paragraph, the indemnifying party will pay the reasonable fees and expenses of
counsel for the indemnified party. In such event, however, the indemnifying
party will not be liable for any settlement effected without the written consent
of the indemnifying party (which consent will not be unreasonably withheld). If
an indemnifying party is entitled to assume, and assumes, the defense of such
action or proceeding in accordance with this paragraph, the indemnifying party
shall not be liable for any fees and expenses of counsel for the indemnified
party incurred thereafter in connection with such action or proceeding.

 

3.4                               Contribution.

 

(a)                                 In order to provide for just and equitable
contribution in circumstances in which the indemnity agreement provided for in
Sections 3.1 and 3.2 above is for any reason held to be unenforceable by the
indemnified party although applicable in accordance with its terms, the Company
and the relevant Holder shall contribute to the aggregate losses, liabilities,
claims, damages and expenses of the nature contemplated by such indemnity
agreement incurred by the Company and the Holder, in such proportion as is
appropriate to reflect the relative fault of the Company on the one hand and the
Holder on the other hand, in connection with the statements or omissions which
resulted in such losses, claims, damages, liabilities, or expenses.  The
relative fault of the indemnifying party and indemnified party shall be
determined by reference to, among other things, whether the action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made by, or relates to
information supplied by, the indemnifying party or the indemnified party, and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such action.

 

(b)                                 The parties hereto agree that it would not
be just or equitable if contribution pursuant to this Section 3.4 were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in the
immediately preceding paragraph. Notwithstanding the provisions of this
Section 3.4, a Holder shall not be required to contribute any amount in excess
of the amount of the net proceeds actually received by such Holder from sales of
the Registrable Securities of such Holder under the Registration Statement that
is the subject of the indemnification claim.

 

(c)                                  Notwithstanding the foregoing, no Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. For purposes of this
Section 3.4, each Person, if any, who controls a Holder within the meaning of
Section 15 of the Securities Act shall have the same rights to contribution as
the Holder, and each trustee of the Company, each officer of the Company who
signed a Registration Statement and each Person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act shall have the
same rights to contribution as the Company.

 

10

--------------------------------------------------------------------------------


 

SECTION 4.                         EXPENSES

 

The Company shall pay all expenses incident to the performance by the Company of
its registration obligations under Section 2 above, including (i) Commission,
stock exchange and FINRA registration and filing fees, (ii) all fees and
expenses incurred in complying with securities or “blue sky” laws (including
reasonable fees, charges and disbursements of counsel to any underwriter
incurred in connection with “blue sky” qualifications of the Registrable
Securities as may be set forth in any underwriting agreement), (iii) all
printing, messenger and delivery expenses, and (iv) the fees, charges and
expenses of counsel to the Company and of its independent public accountants and
any other accounting fees, charges and expenses incurred by the Company
(including, without limitation, any expenses arising from any “comfort” letters
or any special audits incident to or required by any registration or
qualification).  Each Holder shall be responsible for the payment of any
brokerage and sales commissions, fees and disbursements of such Holder’s
counsel, accountants and other advisors, and any transfer taxes relating to the
sale or disposition of the Registrable Securities by such Holder pursuant to
this Agreement.

 

SECTION 5.                         RULE 144 COMPLIANCE

 

The Company covenants that it will use its best efforts to timely file the
reports required to be filed by the Company under the Securities Act and the
Exchange Act so as to enable the Holders to sell the Registrable Securities
pursuant to Rule 144 under the Securities Act.  In connection with any sale,
transfer or other disposition by a Holder of any Registrable Securities pursuant
to Rule 144 under the Securities Act, the Company shall cooperate with the
Holder to facilitate the timely preparation and delivery of certificates
representing the Registrable Securities to be sold and not bearing any
Securities Act restrictive legend, and enable certificates for such Registrable
Securities to be for such number of shares and registered in such names as such
Holder may reasonably request at least five Business Days prior to any sale of
Registrable Securities hereunder.

 

SECTION 6.                         MISCELLANEOUS

 

6.1                               Integration; Amendment.  This Agreement
constitutes the entire agreement among the parties hereto with respect to the
matters set forth herein and supersedes and renders of no force and effect all
prior oral or written agreements, commitments and understandings among the
parties with respect to the matters set forth herein. Except as otherwise
expressly provided in this Agreement, no amendment, modification or discharge of
this Agreement shall be valid or binding unless set forth in writing and duly
executed by each of the parties hereto.

 

6.2                               Waivers.  No waiver by a party hereto shall be
effective unless made in a written instrument duly executed by the party against
whom such waiver is sought to be enforced, and only to the extent set forth in
such instrument. Neither the waiver by any of the parties hereto of a breach or
a default under any of the provisions of this Agreement, nor the failure of any
of the parties, on one or more occasions, to enforce any of the provisions of
this Agreement or to exercise any right or privilege hereunder shall thereafter
be construed as a waiver of any subsequent breach or default of a similar
nature, or as a waiver of any such provisions, rights or privileges hereunder.

 

11

--------------------------------------------------------------------------------


 

6.3                               Assignment; Successors and Assigns.  This
Agreement and the rights granted hereunder may not be assigned by a Holder
without the written consent of the Company; provided, however, that a Holder may
assign its rights and obligations hereunder, without such consent, in connection
with a transfer of some or all of such Holder’s Registrable Securities (i) to
the extent permitted under the Partnership Agreement or the Charter, as
applicable, and (ii) provided such transferee agrees in writing to be bound by
all of the provisions hereof and the Holder provides written notice to the
Company within 10 days of the effectiveness of such assignment.  This Agreement
shall inure to the benefit of and be binding upon all of the parties hereto and
their respective heirs, executors, personal and legal representatives,
successors and permitted assigns, including, without limitation, any successor
of the Company by merger, acquisition, reorganization, recapitalization or
otherwise.

 

6.4                               Notices.  All notices called for under this
Agreement shall be in writing and shall be deemed duly given (a) on the date of
delivery if delivered personally, (b) on the first Business Day following the
date of dispatch if delivered by a nationally recognized next-day courier
service, (c) on the fifth Business Day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid, or (d) if sent by facsimile transmission during business hours on a
Business Day, when transmitted and receipt is confirmed, or otherwise on the
following Business Day.  All notices hereunder shall be delivered to the Company
at the address of the Company set forth opposite its signature on the signature
page, and to the Initial Holder at the addresses of the Initial Holder set forth
on the signature page hereto, or to any other address or addressee as any party
entitled to receive notice under this Agreement shall designate, from time to
time, to others in the manner provided in this Section 6.4 for the service of
notices; provided, however, that notices of a change of address shall be
effective only upon receipt thereof.

 

6.5                               Specific Performance.  The parties hereto
acknowledge that the obligations undertaken by them hereunder are unique and
that there would be no adequate remedy at law if any party fails to perform any
of its obligations hereunder, and accordingly agree that each party, in addition
to any other remedy to which it may be entitled at law or in equity, shall be
entitled to (i) compel specific performance of the obligations, covenants and
agreements of any other party under this Agreement in accordance with the terms
and conditions of this Agreement and (ii) obtain preliminary injunctive relief
to secure specific performance and to prevent a breach or contemplated breach of
this Agreement in any court of the United States or any State thereof having
jurisdiction.

 

6.6                               Governing Law.  This Agreement, the rights and
obligations of the parties hereto, and any claims or disputes relating thereto,
shall be governed by and construed in accordance with the laws of the State of
Maryland (excluding the conflict of law provisions thereof).

 

6.7                               Headings.  Section and subsection headings
contained in this Agreement are inserted for convenience of reference only,
shall not be deemed to be a part of this Agreement for any purpose, and shall
not in any way define or affect the meaning, construction or scope of any of the
provisions hereof.

 

12

--------------------------------------------------------------------------------


 

6.8                               Pronouns.  All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural, as the identity of the person or entity may require.

 

6.9                               Execution in Counterparts.  This Agreement may
be executed in any number of counterparts, each of which shall be an original,
but all of which together shall constitute one and the same agreement.  This
Agreement may be executed by facsimile signatures.

 

6.10                        Severability.  If fulfillment of any provision of
this Agreement, at the time such fulfillment shall be due, shall transcend the
limit of validity prescribed by law, then the obligation to be fulfilled shall
be reduced to the limit of such validity; and if any provision of this Agreement
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions of this Agreement shall not in any
way be affected or impaired thereby.

 

6.11                        No Third-Party Beneficiaries.  Except as may be
expressly provided herein (including without limitation Section 3 hereof), it is
the explicit intention of the parties hereto that no person or entity other than
the parties hereto is or shall be entitled to bring any action to enforce any
provision of this Agreement against any of the parties hereto, and the
covenants, undertakings and agreements set forth in this Agreement shall be
solely for the benefit of, and shall be enforceable only by, the parties hereto
or their respective successors, heirs, executors, administrators, legal
representatives and permitted assigns.

 

6.12                        Legend Removal.  The Company, upon the request of
any Holder of Registrable Securities, shall use its commercially reasonable
efforts to remove any restrictive legend from the certificates representing such
Registrable Securities with respect to the Securities Act and any state
securities laws, and shall cause the termination of any related stop transfer
orders, if (a) such Registrable Securities are eligible for sale without
registration pursuant to Rule 144 (or any successor provision) under the
Securities Act without any volume limitations or other restrictions on transfer
under paragraphs (c), (e), (f) and (h) of Rule 144 and (b) such Holder provides
the Company with a representation letter in customary form reasonably sufficient
to establish that such limitations and restrictions under paragraphs (c), (e),
(f) and (h) of Rule 144 do not apply to such Registrable Securities.  Such
Holder further agrees to indemnify the Company against any loss, cost or
expenses, including reasonable expenses and attorney’s fees, incurred as a
result of such legend removal on such Holder’s behalf; provided, however, that
the foregoing indemnification shall not apply to a Holder that is a governmental
entity unless such Holder is authorized by applicable law to provide such
indemnification.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered in its name and on its behalf as of the date first
written above.

 

Address:

THE COMPANY:

 

 

 

8670 Wolff Court, Suite 240

Westminster, CO 80031

FARMLAND PARTNERS INC., a Maryland
corporation

 

 

 

 

 

 

 

By:

/s/ Luca Fabbri

 

Name:

Luca Fabbri

 

Title:

Chief Financial Officer, Secretary and Treasurer

 

 

 

Address:

INITIAL HOLDER:

 

 

8670 Wolff Court, Suite 240

Westminster, CO 80031

PITTMAN HOUGH FARMS LLC, a Colorado

limited liability company

 

 

 

 

By:

/s/ Paul A. Pittman

 

Name:

Paul A. Pittman

 

Title:

Manager

 

[Signature Page to the Registration Rights Agreement]

 

--------------------------------------------------------------------------------